                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                  )
RONALD HURLEY,                    )
                 Plaintiff,       )
                                  )        CIVIL ACTION
           v.                     )        NO. 18-12545-WGY
                                  )
HERTZ, et al.                     )
                 Defendants.      )
                                  )


YOUNG, D.J.                                              April 10, 2019

                                  ORDER

     Plaintiff Ronald Hurley filed a pro se complaint without payment

of the filing fee.    See Docket No. 1.   By Procedural Order dated

March 12, 2019, he was granted additional time either to pay the

filing fee or file a fee-waiver application.    See Docket No. 4.     At

that time, the clerk mailed Hurley a copy of the Procedural Order

with a blank fee-waiver form.   Id.

     On April 2, 2019, the envelope containing the Procedural Order

and fee-waiver form was returned to the court as undeliverable.       See

Docket No. 5.    Apparently, Hurley is no longer at the address he

provided the court.   He failed to inform the Court of his new address

as required under this Court's local rules.    See District of

Massachusetts Local Rule 83.5.5(h) (requiring pro se litigants to

inform the clerk of any change of address within 14 days of the

change).

     The Supreme Court has recognized that district courts have

inherent power to dismiss cases for failure to prosecute.     See Link
v. Wabash R.R. Co., 370 U.S. 626, 629 (1962) (“The authority of a

federal trial court to dismiss a plaintiff’s action with prejudice

because of his failure to prosecute cannot seriously be doubted.”).

     The fact that Hurley has not kept the Court advised of his

current address suggests that he may have decided not to press his

claim.    The Court is not required to delay disposition in this case

until such time as plaintiff decides to comply with the requirement

of providing his current address.

     Accordingly, the Court hereby ORDERS:

     1.     This action is DISMISSED without prejudice.

     2.     The clerk shall enter a separate order of dismissal.


SO ORDERED.


                                     /s/ William G. Young
                                    WILLIAM G. YOUNG
                                    UNITED STATES DISTRICT JUDGE




                                    [2]
